DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
No claims are cancelled.
No claims are withdrawn.
Claims 1-20 are pending.
Claims 1-20 have been examined.
Claims 1-20 are rejected.
Claims 5 and 13 are objected to.

Priority
As detailed on the 02/07/2019 filing receipt, this application claims priority to as early as 12/22/2017. At this point in examination, all claims have been interpreted as being accorded this priority date. 

Information Disclosure Statements
The information disclosure statements (IDSs) submitted on 02/28/2019, 05/01/2019, 10/20/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the cited references were considered by the examiner, except where lined through.

Drawings
The drawings filed 12/26/2018 have been accepted.

Claim Objections
Claims 5 and 13 are objected to because of the following informalities.

In claims 5 and 13, the recited “determining an collapsed measure…” contains a grammatical error and should read “determining a collapsed measure…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate. With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made. However equivalent amendments also would be acceptable.

In claims 1, 9, and 16, in the “generating” step, the recited “a prediction of physical attribute of a plant grown in the soil sample” is indefinite because it is unclear whether the prediction is of a single one or more physical attributes, or a plurality of physical attributes. This rejection might be overcome by, for example, amending to clarify the number of physical attributes that are predicted. For present examination, it is assumed that one or more physical attributes are predicted. Claims 2-8, 10-15, and 17-20 are rejected for the same reason as claims 1, 9, and 16 because they depend from claims 1, 9, and 16 and fail to remedy the indefiniteness of claims 1, 9, and 16.

In claims 3, 11, and 18, the recited “products” renders the claim indefinite because it is unclear whether the claim requires chemical, biological, manufacturing, math, etc. The specification discloses an analytics system that “for interactions between features based on a product of two or more features. The product may be a polynomial product of values of the features” [0038]. This rejection might be overcome by, for example, amending to clarify that the recited “products” is a calculation of products of values of the features.  For present examination, it is assumed that that the recited “products” is a calculation of products of values of the features. Claims 4, 12, and 19 are rejected for the same reason as claims 3, 11, and 18 because they depend from claims 3, 11, and 18, respectively, and fail to remedy the indefiniteness of claims 3, 11, and 18.

In claims 5, 13, and 20 the recited “collapsed measure” renders the claim indefinite because it is unclear what the recited “collapsed” requires. The specification discloses an analytics system that “performs collapsing of taxonomic rank ("coarse graining") to select a subset of features for training a model… [t]he features may include collapsed measures (e.g., counts) of organisms” and the analytics system “detects counts of organisms of genus A, genus B, species C, species D, species E, and species F, represented by nodes of the taxonomic tree. Genus A subsumes species C and species D, while genus B subsumes species E and species F. A family subsumes genus A and genus B” ([0036]; FIG. 4). This rejection might be overcome by, for example, amending to clarify that the recited “collapsed” in Claims 6-7 and 14-15 are rejected for the same reason as claims 5, 13, and 20 because they depend from claims 5, 13, and 20 and fail to remedy the indefiniteness of claims 5, 13, and 20.

Claim Interpretations
Below, unless otherwise noted, each interpretation applies similarly to all instances throughout the claims.
The recited “a prediction of physical attribute,” e.g. as recited in claim 1, is interpreted as a prediction of one or more physical attributes.

The recited “products,” e.g. as recited in claim 3, is interpreted as a calculation of values of the features ([0038] of the specification pertain).

The recited “collapsed measure,” e.g. as recited in claim 5, is interpreted as a measure of a set of microbes calculated from all microbe measures in the microbes in the set ([0036]; FIG. 4 of the specification pertain).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 8 recites a practical application of treating the soil sample according to the prediction (MPEP 2106.04(d)).  

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature without significantly more. The recite the following judicial exceptions:
	Independent claims 1, 9, and 16 recite the following step which is a law of nature. The recited “generating, by the model… a prediction…” is a step of identifying a natural relationship between a plant’s phenotype and microbial genotypes in its soil. The courts have identified the above concept as an example of a law of nature (MPEP 2106.04(b).III)
Independent claims 1, 9, and 16 recite mental processes in the steps of determining “a plurality of features…,” inputting “the plurality of features to a model…,“ generating, “by the model… a prediction…” because the steps are recited at a high level of generality such that they could practically be performed in the human mind or with pen and paper (MPEP 2106.04(a)(2).III).
Dependent claims 2, 10, and 17 further recite the mental processes of determining an “aggregate measure of organisms in the soil sample,” determining a “first relative abundance of the first microbe by normalizing the measure using the aggregate measure,” and determining a “second relative abundance of the second microbe by normalizing the different measure using the aggregate measure.”
Dependent claims 3, 11, and 18 further recite the mental processes of determining “one or more products using at least one of the first relative abundance and the second relative abundance.”
Dependent claims 4, 12, and 19 further recite the mental processes of determining a “first product between the first relative abundance and the first relative abundance,” determining a “second determining a “third product between the second relative abundance and the second relative abundance,”
Dependent claims 5 and 13  further recite the mental processes of determining “a first taxonomic level is associated with the first microbe and the second microbe,” and determining a “collapsed measure of microbes associated with a second taxonomic level using the measure of the first microbe and the different measure of the second microbe, the second taxonomic level subsuming the first taxonomic level.”
Dependent claims 7 and 15 further recite the mental process of including a “relative abundance of a third microbe associated with a taxonomic level different than the second taxonomic level.”
Dependent claims 6 and 14 are further limit the recited mental processes in claims 5 and 13 wherein the first taxonomic level and the second taxonomic level are selected from: phylum, class, order, family, genus, and species.
Dependent claim 20 recite the mental processes equivalent to those recited in claims 5-6 and 13-14.
Dependent claims 2-7, 10-15, and 17-19 above are mental processes because the steps are recited at a high level of generality such that they could practically be performed in the human mind or with pen and paper (MPEP 2106.04(a)(2).III).

This judicial exception is not integrated into a practical application because the additional recited element “determining sequencing data…” is an input/data gathering step in independent claims 1, 9, and 16 and the “processor” and “memory” of independent claim 9 and the “computer-readable storage medium“ of claim 16 are generic computer components. Further, the specification does not clearly disclose an improvement apparent to one of ordinary skill in the art and does not integrate the 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited “determining sequence data of a soil sample” step in independent claims 1, 9, and 16 is a conventional element of a laboratory and/or computing environment and/or conventional data gathering/input elements, as exemplified by Becares ([000117-000118]; WO2017/096385A1 as cited on the 05/01/2019 IDS). Data gathering activity for a claimed process generally has been interpreted as conventional, insignificant extra-solution activity as discussed in MPEP 2106.05(g)(3). The addition of conventional, insignificant extra-solution activity does not constitute an inventive concept. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are a nominal or tangential addition to the claim including both pre-solution and post-solution activity as described in MPEP 2106.05(g). The computer components: “processor,” a “memory,” and a “non-transitory computer-readable storage medium” recited between independent claims 9 and 16 are elements of a generic computer, and “determining sequence data…” are elements to gather and analyze information using conventional techniques as exemplified by Becares ([00027], [00035-00036], [000148]) and as discussed in MPEP 2106.05(a).II.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 USC 103 as unpatentable over Jin (as cited on the attached "Notice of References Cited" form 892) in view of Becares (WO2017/096385A1 as cited on the 05/01/2019 IDS).
Independent claim 1 is a method for generating a plant growth prediction by a model using features of a soil sample using sequence data based on measures of microbes detected in the soil sample.
	Regarding the claim 1 first determining step of determining sequence data of a soil sample, Jin teaches a study that “collected rhizosphere, rhizoplane, and corresponding unplanted bulk soil samples… [and] sequenced the V4-V5 region of the 16S rRNA gene for 2882 samples…” (§Introduction, §Data description, 1st para.).
	Regarding the claim 1 second determining step of determining features of the soil sample using the sequence data based on a measure of a first microbe and a different measure of a second microbe, Jin teaches obtaining 16,109 operational taxonomic units (OTUs), “2998 OTUs per sample… 81.3% of the OTUs could be assigned to 34 bacterial phyla, mainly including Acidobacteria, Actinobacteria, Bacteroidetes, Firmicutes, and Proteobacteria” (p. 2, §Data description, 1st para.)
	Regarding the claim 1 inputting step of inputting the features to a model trained using measures of the first and second microbes detected in soil samples, Jin teaches training “a random forest model with 839 OTUs… in 709 rhizoplane samples” (p. 4, §Root bacteria correlated to foxtail millet growth and productivity, 2nd para.). 
	Regarding the claim 1 generating step, although Jin teaches that from the above model that a “correlation between OTUs and grain weight per plant was determined” (p. 4, §Root bacteria correlated to foxtail millet growth and productivity, 2nd para.), Jin does not clearly teach a step generating a physical attribute prediction of a plant grown in the soil sample by the model.
 Becares does teach machine learning algorithms that “can aid in selection of important microbes and transform the underlying measurements into a score or probability relating to… grape quality” and a method of selection of one or microorganisms that “will allow for enrichment of suitable microorganisms within [a] plant microbiome[, and] may be contained within… the plant’s growing soil…” ([00030], [00037]). Thus, Becares teaches the recited step of generating a physical attribute prediction of a plant grown in the soil sample by a model. 

	Claim 2 recites “determining” the features comprises an aggregate measure of organisms in the soil sample and determining for each microbe a relative abundance by normalizing the measure using the aggregate measure, which Jin teaches a “summary…” of soil samples and OTUs assigned to different taxonomic levels (Table 1),  relative abundance of dominant “bacterial phyla detected in foxtail millet root compartments and bulk soils” (Fig. 1), and a “relative abundance distribution of all the marker OTUs…” (p. 4, §Root bacteria correlated to foxtail millet growth and productivity, para. 2; Fig. 4b).

	Claim 3 recites “determining” the features comprises determining one or more products using the first relative abundance and the second relative abundance, which Jin teaches the “direction of enrichment” of OTUs was identified by Spearman’s rank correlation test, and was also calculated between any 2 marker OTUs according to their abundance in the rhizoplane samples (p. 9, §Association study, last para.; Fig. 5).

	Claim 4 recites “wherein” determining a product between all three combinations of relative abundances, is taught by Jin disclosed in claim 3 (p. 9, §Association study, last para.; Fig. 5).

	Claim 5 recites “determining” the plurality of features comprises determining that a first taxonomic level is associated with the first and second microbes, and a collapsed measure of microbes associated with a second taxonomic level of the first and second microbe measures that subsumed the first taxonomic level, Jin teaches of their OTU data, “OTUs whose relative abundance was higher than 0.01% in at least 1 sample were used to generate the [OTU] profile. In total, 16 109 OTUs in 2882 samples, with an average of 34 264 reads per sample… were used for subsequent analyses” (p. 8, § Read processing and OTU construction, para. 1). Jin further teaches that from the 16,109 OTU data set, “81.3% of the OTUs could be assigned to 34 bacterial phyla, mainly including Acidobacteria, Actinobacteria, Bacteroidetes, Firmicutes, and Proteobacteria. In total, 624 genera belonging to 254 families were recorded from these samples” (p. 2, §Data description, para. 1; Table 1; Fig. 1; Fig. 5). 
	
Claim 6 recites “wherein” the first and second taxonomic levels are selected from: phylum, class, order, family, genus, and species, is taught by Jin disclosed in claim 5 (p. 2, §Data description, para. 1; Table 1; Fig. 1; Fig. 5).

Claim 7 recites “wherein” the plurality of features further includes a relative abundance of a third microbe associated with a taxonomic level different than the second taxonomic level, Jin teaches that from the 16,109 OTU data set, “81.3% of the OTUs could be assigned to 34 bacterial phyla, mainly including Acidobacteria, Actinobacteria, Bacteroidetes, Firmicutes, and Proteobacteria. In total, 624 genera belonging to 254 families were recorded from these samples” (p. 2, §Data description, para. 1; Table 1; Fig. 1; Fig. 5).  

Regarding Claim 8, Jin does not clearly teach a step treating the soil sample according to the prediction. However, Becares teaches a “method for the selection of one or more microorganism(s) which 

Independent claim 9 recites a "system" claim comprising general system elements in addition to particular steps and elements equivalent to those steps and elements recited in claim 1. 
Regarding the system elements, "processor" and "memory," although Jin teaches the use of “algorithm[s]” and “software,” which require a computational system, Jin does not clearly teach the “processor" and "memory" system elements (p. 8, §Read processing and OTU construction; p. 9, §Association study, para. 2; p. 9, §Microbial function prediction).  However, the recited “processor" and "memory" are taught in Becares ([00035-00036], [00027]). The art of Jin is further applied to those recited steps and elements of claim 9 equivalent to the steps and elements of claim 1 as described above for claim 1.
Claims 10-15, which depend from the recited “system” of claim 9, the system comprising general system elements "processor" and "memory" in addition to particular steps and elements equivalent to those steps and elements recited in claims 1-7. The art of Becares for claim 9 system elements applies for the recited “system” of claims 10-15, and the art of Jin is further applied to those recited steps and elements of claim 10-15 equivalent to the steps and elements of claims 1-7, respectively, as described above for claims 1-7.

Independent claim 16 recites a claim to a "non-transitory computer-readable storage medium" with “stored instructions” configured to perform particular steps and elements equivalent to those steps and elements recited in claim 1. Regarding the recited "non-transitory computer-readable storage medium” and stored “instructions,” although Jin teaches the use of “algorithm[s]” and “software,” which are instructions, Jin does not clearly teach the “non-transitory computer-readable storage medium”  (p. 8, §Read processing and OTU construction; p. 9, §Association study, para. 2; p. 9, §Microbial function prediction).  However, the recited “non-transitory computer-readable storage medium” which comprises stored instructions is taught in Becares ([00035-00036], [00062]). The art of Jin is further applied to those recited steps and elements of claim 16 equivalent to the steps and elements of claim 1 as described above for claim 1.
Claims 17-20, which depend from the recited “non-transitory computer-readable storage medium” with “stored instructions” of claim 16, the non-transitory computer-readable storage medium with stored instructions configured to perform steps and elements equivalent to those steps and elements recited in claims 1-6. The claim 16 elements are taught in Becares ([00035-00036], [00062]). The art of Jin is further applied to those recited steps and elements of claims 16-19 equivalent to the steps and elements of claims 1-4, respectively, and to those recited steps of elements of claim 20 equivalent to the combined steps and elements of claims 5 and 6.

Combining Jin and Becares
In the absence of a secondary consideration to the contrary, it would have been prima facie obvious for PHOSITA to modify the trained model using microbe sequence data teaching of Jin using the related teaching of Becares. As motivation to combine, an advantage taught by Becares of modifying methods such as those of Jin would have been the teaching of Becares machine learning algorithms “can aid in selection of important microbes and transform the underlying measurements into a score or 


Conclusion
No claim is allowed.
This is a non-final action.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.
Inquiries
Any inquiry concerning this communication or earlier communications from an examiner may be directed to Michael Thomas Grispo at (571) 272-0090. The examiner normally can be reached Mon-Fri from 7:30 AM to 5:30 PM.
To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek can be reached at (571) 272-9047.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. Patent submissions may be filed and managed in Patent Center: https://patentcenter.uspto.gov. Information about Patent Center is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions. Assistance from a USPTO Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.G./Examiner, Art Unit 1631                                                                                                                                                                                                        
/JOHN S BRUSCA/Primary Examiner, Art Unit 1631